People v Smith (2020 NY Slip Op 04701)





People v Smith


2020 NY Slip Op 04701


Decided on August 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


593.1 KA 20-00886

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vHILLARD SMITH, ALSO KNOWN AS MARK SMITH, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (DEBORAH K. JESSEY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Supreme Court, Erie County (M. William Boller, A.J.), rendered May 18, 2018. Defendant was resentenced upon his conviction of, inter alia, criminal possession of a weapon in the third degree (two counts). 
It is hereby ORDERED that the resentence so appealed from is unanimously reversed on the law and the matter is remitted to Supreme Court, Erie County, for resentencing on counts 1, 3 and 5 through 10 of the indictment.
Same memorandum as in People v Smith ([appeal No. 1] — AD3d — [Aug. 20, 2020] [4th Dept 2020]).
Entered: August 20, 2020
Mark W. Bennett
Clerk of the Court